 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11   RALPH GONZALES,                                     Case No. 1:19-cv-01744-SKO (HC)
12                   Petitioner,                         FINDINGS AND RECOMMENDATION TO
                                                         DISMISS SUCCESSIVE PETITION FOR
13           v.                                          WRIT OF HABEAS CORPUS
14   C. KOENIG, Warden,                                  ORDER DIRECTING CLERK OF COURT
                                                         TO ASSIGN DISTRICT JUDGE
15                   Respondent.
                                                         [TWENTY-ONE DAY OBJECTION
16                                                       DEADLINE]
17

18          On December 16, 2019, Petitioner filed the instant petition for writ of habeas corpus in

19 this Court. Because the petition is successive, the Court will recommend it be DISMISSED.
20                                            DISCUSSION

21          Rule 4 of the Rules Governing § 2254 Cases requires the Court to make a preliminary

22 review of each petition for writ of habeas corpus. The Court must dismiss a petition "[i]f it

23 plainly appears from the petition . . . that the petitioner is not entitled to relief." Rule 4 of the

24 Rules Governing § 2254 Cases; see also Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990).

25 A petition for habeas corpus should not be dismissed without leave to amend unless it appears

26 that no tenable claim for relief can be pleaded were such leave granted. Jarvis v. Nelson, 440
27 F.2d 13, 14 (9th Cir. 1971).

28         A federal court must dismiss a second or successive petition that raises the same grounds


                                                     1
 1 as a prior petition. 28 U.S.C. § 2244(b)(1). The court must also dismiss a second or successive

 2 petition raising a new ground unless the petitioner can show that 1) the claim rests on a new,

 3 retroactive, constitutional right or 2) the factual basis of the claim was not previously

 4 discoverable through due diligence, and these new facts establish by clear and convincing

 5 evidence that but for the constitutional error, no reasonable factfinder would have found the

 6 applicant guilty of the underlying offense. 28 U.S.C. § 2244(b)(2)(A)-(B). However, it is not the

 7 district court that decides whether a second or successive petition meets these requirements.

 8         Section 2244 (b)(3)(A) provides: "Before a second or successive application permitted by

 9 this section is filed in the district court, the applicant shall move in the appropriate court of

10 appeals for an order authorizing the district court to consider the application." In other words,

11 Petitioner must obtain leave from the Ninth Circuit before he can file a second or successive

12 petition in district court. See Felker v. Turpin, 518 U.S. 651, 656-657 (1996). This Court must

13 dismiss any second or successive petition unless the Court of Appeals has given Petitioner leave

14 to file the petition because a district court lacks subject-matter jurisdiction over a second or

15 successive petition. Burton v. Stewart, 549 U.S. 147, 152 (2007); Cooper v. Calderon, 274 F.3d

16 1270, 1274 (9th Cir. 2001).

17           In this case, Petitioner challenges his 2008 conviction in the Merced County Superior

18 Court for driving under the influence, driving with a suspended license, and failure to provide

19 financial responsibility. (Doc. 1.) He raises one claim for relief: that the trial court violated his
20 Sixth and Fourteenth Amendment right to have a jury determine whether he had suffered prior

21 convictions according to Apprendi v. New Jersey, 530 U.S. 466, 490 (2000).                 Petitioner

22 previously sought federal habeas relief in this Court with respect to the same conviction.

23 Gonzales v. Asuncion, No. 1:17-cv-00318-JLT (HC) (dismissed for failure to state a federal

24 claim).

25           The Court finds that the instant petition is “second or successive” under 28 U.S.C. §

26 2244(b). Petitioner makes no showing that he has obtained prior leave from the Ninth Circuit to
27 file his successive petition. Therefore, this Court has no jurisdiction to consider Petitioner’s

28 renewed application for relief under 28 U.S.C. § 2254 and must dismiss the petition. See Burton,


                                                     2
 1 549 U.S. at 157.1

 2                                                            ORDER

 3              Accordingly, the Clerk of Court is DIRECTED to assign a District Judge to this case.

 4                                                  RECOMMENDATION

 5                For the foregoing reasons, the Court HEREBY RECOMMENDS that the petition be

 6 DISMISSED as successive.

 7              This Findings and Recommendation is submitted to the United States District Court Judge

 8 assigned to this case, pursuant to the provisions of 28 U.S.C. section 636 (b)(1)(B) and Rule 304

 9 of the Local Rules of Practice for the United States District Court, Eastern District of California.

10 Within twenty-one days after being served with a copy, Petitioner may file written objections

11 with the Court. Such a document should be captioned “Objections to Magistrate Judge’s

12 Findings and Recommendation.” The Court will then review the Magistrate Judge’s ruling

13 pursuant to 28 U.S.C. § 636 (b)(1)(C). Petitioner is advised that failure to file objections within

14 the specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

15 F.2d 1153 (9th Cir. 1991).

16
     IT IS SO ORDERED.
17

18 Dated:           December 19, 2019                                           /s/   Sheila K. Oberto                       .
                                                                      UNITED STATES MAGISTRATE JUDGE
19
20

21

22

23

24

25

26
     1
         The Court notes that even if Petitioner was authorized to seek relief by the Ninth Circuit, the petition would be
27 untimely since the basis for his claim, Apprendi v. New Jersey, 466 U.S. 466, 490 (2000), was available to him at
     the time of trial, and direct review concluded nearly seven years ago. See 28 U.S.C. §§ 2244(b)(2)(A)-(B);
28 2244(d)(1)(C).


                                                                  3
